DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 01/31/2022. Claims 1-36,44, 75-77 are pending.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Regarding the 112 rejection, the applicant argues that the claims have been amended to address the rejections.
In response to the arguments the examiner respectfully disagrees. The amendments provided are merely using a term used as a substitute for “means” that is a generic placeholder.  It is suggested that the claim language  with support from the specification (no new matter) includes a processor that implements or executes software to perform claimed functions.  For instance, a service performs the functions for a remote controller.  The service is software. See new rejection for overlay 
The processor in the specification as a computer processor running an operating system.  The software comprising instructions for controlling the processor to control the operation.  The computer software may be store…and accessed by the processor for execution.  See paragraphs 0061, 0062, 0068.  

Regarding Claim 1 for the first 102 rejection, the applicant argues that the Spitz details to teach “process the generated data to determine timing date ….and/or to determine what content to overlay…” The applicant argues claim 44 is similar to claim 1 and the requests withdrawal for same reason.
 In response to the argument the examiner respectfully disagrees.  The claim language is in the alternative there is an and/or limitation.  Spitz is not required to teach that the content is overlaid according to determined timing.  Spitz discloses processor being configured to process the generated data to determine timing data indicative of when to overlay content on an active window and/or to determine what content to overlay (Page 6, paragraph 0069, Page 7, paragraph 0077-0079 – generates data for what content overlay);…the overlay generator being configured to generate the overlaid window and display content from an overlaid content server according to the determined timing data and/or determined content (Page 6, paragraph 0069, Figure 2B, Figure 2D).  
For claim 44, see response above.


In response to the argument the examiner respectfully disagrees.  Spitz discloses a receiver of data from one or more digital devices, the data indicative of the activation of and/or use of one or more applications, and behaviour of a respective user of the corresponding digital device (Page 6, paragraph 0069, Figure 5, receiving the data that the user logged into Netflix – the interface that receives including Figure 5, 528).   Spitz discloses in paragraph 0035 AND 0080 that the supplement content and the determination of which supplement content to provide based on user profile or a device profile.   Paragraph 0080 describes that user’s client normally displays the base content which relates to behavior. 
Regarding Claim 22, the applicant argues  that it appears to reference a different reference.  
It is noted this is a typographical error as this rejection is under 102 by Spitz – see paragraph 0042 of Spitz.  Therefore, the rejection should state: 
Regarding Claim 22, Spitz discloses all the limitations of Claim 1. Spitz discloses wherein the location of the digital device is determined and the location is used to determine the overlaid content (Page 4, paragraph 0042).  

Regarding Claim 33 and 34 the applicant argues that the Spitz does not disclose generating a user profile.  
In response to the argument the examiner respectfully disagrees.  Spitz discloses in paragraph 0035 AND 0080 that the supplement content and the determination of which supplement content to provide based on user profile or a device profile.   
The applicant argues claims 75-77 cannot be novel over Spitz.
See rejections and response to arguments for Rouady and Spitz.

Regarding Claim 1 for the second 102 rejection, the applicant argues the  Rouady does not teach, process the generated data to determine timing data indicative of what….and/or to determine what content to overlay (there appears to be a typographical error where the applicant accidentally typed Spitz but the examiner assumes Rouady).  The applicant argues claim 44 is similar to claim 1 and the requests withdrawal for same reason.
	In response to the argument the examiner respectfully disagrees.  The claim language is in the alternative there is an and/or limitation.  Rouady is not required to teach that the content is overlaid according to determined content from monitored events.  Rouady discloses process the generated data to determine timing data indicative of when to overlay content on an active window and/or to determine what content to overlay (Page 4, paragraph 0046, Page 5, paragraph 0063);… the overlay generator being configured to generate the overlaid window and display content from an overlaid content server according to the determined timing data and/or determined content (Page 5, paragraph 0063).  
For claim 44, see response above.


In response to the argument the examiner respectfully disagrees.  a processor for determining overlaid content to be transmitted to the respective digital device, wherein the determination comprises selecting and/or configuring content according to one or more of the activation of and/or use of one or more of the applications of the corresponding digital device, and behaviour of a respective user of the corresponding digital device (Page 4, paragraph 0046, Page 5 paragraph 0063, Figure 15, 1502, Figure 2- 3 Figure 8-10, See also Abstract, paragraphs 0006, 0070 – interaction with the interactive overlays can be provided to the studio control console processed and additional overlays can be created based on the information - see also 0071 creating overlay elements on the fly).

Regarding Claim 23, the applicant argues the timing delay and the adjustment of allowed answer time is not providing control signal to the active streaming content player. 
In response to the arguments, the examiner respectfully disagrees.  The applicant does not provide how this is not providing control signals nor does the claim language explicitly describe control signals. Rouady discloses wherein the system further comprises a controller configured to provide control signals to the active 
Regarding Claim 27, the applicant argues that the Office action equated input to the overlay to input of application which is parsed and then initiates overlaid content and then provides the input to the application.  The application is not the overlaid content generator; thus, the input of the application cannot be interaction as the two are not the same.
In response to the arguments, the examiner respectfully disagrees.  Rouady discloses that the feedback can be used to  processed to create additional overlay (Abstract, paragraphs 0006, 0070). Rouady discloses that a viewer device application can be a dedicated application or a web application (paragraph 0044-0046, Figure 3, Figure 8-10).  Rouady discloses wherein the controller is configured to parse in-application inputs and initiates overlaid content, which upon completion then provides the input to the application (Figure 2, Figure 3, Figure 8-10, uses the input to determine the overlaid content based on results).

Regarding Claim 31, the applicant argues that digital device can be a mobile device which means that the mobile device  cannot be the digital device. Rouady
discloses wherein the system comprises a connection to a mobile device (Figure 15, Page 8, paragraph 0093 – it is noted that the computer can be any one or more of the devices and the computer can be laptop computer or mobile computing device).  

The applicant argues claims 75- 77 cannot be novel over Rouady.


Regarding Claim 5-9 and 35, the applicant argues that Verkasalo does not  teach monitoring devices to monitor applications used on the digital device.  The applicant argues that this is to reconstruct potentially perceived visual landscape.  The applicant argues that the Verkasalo does not teach monitoring devices to tag behavior or to building user profile for determining overlaid content.
In response to the arguments the examiner respectfully disagrees.  Verkasalo discloses status of a device of apps/services and classification of usage metrics, therefore, teaching further comprising a behavior monitor for monitoring applications used on the digital device (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).    The examiner notes  that the  that Verkasalo is used to teach about app and data with app usage.  Verkasalo discloses wherein the behaviour monitor allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Verkasalo discloses wherein the tags are an indication of user behaviour (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   
In response to applicant's argument that to reconstruct potentially perceived visual landscape, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


In response to the arguments the examiner respectfully disagrees.  Yelton is used to reject claim 16.  If the applicant meant that claim 6 is taught by Verkasalo.  Verkasalo discloses wherein the monitoring comprises determining which applications are used and when they are used by a user creating/generating usage metrics (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100), please see new rejection of claim 6. 
The arguments for Claim 16 and Yelton are moot due to new grounds of rejection. 

Regarding Claim  17-20, the applicant argues that Cassidy does not teach alert generated by the OS.
In response to the arguments, the examiner respectfully disagrees.  Cassidy teach an alert generated as a popup window (overlay window) using the OS (column 10, lines 23-54).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is to in order to notify the user immediately.

Regarding Claims 24-27, the applicant argues that Gordon does not teach a control signal being injected key strokes.
In response to the arguments, the examiner respectfully disagrees.  Gordon discloses wherein the control signal is in the form of an injected key stroke or button press/tap (paragraph 2063).   The claim requires that a control signal is from an injected key stroke – injected keystroke  performs a function (see also paragraph 1430). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Gordon in order to learn from a user to recommend actions for more efficiency (paragraph 2063) as disclosed by Gordon.

Please note that there are no prior art rejections for claims 10-12 (only 112  rejections).

Claim Objections
Claims 2-35 objected to because of the following informalities:  
Claims 2-35 recite “A system according to claim…  The Office suggest --The system according to claim --.
Claim 4 uses and/or two times.  Please review and rewrite the claim for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: overlay generator in claim 1 and a behaviour monitor in claim 5 and user profiler in claim 21, controller claim 23,  25, claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (and corresponding dependent claims 2-35) recite “an overlay generator,” Claim 5 recites “a behaviour monitor,” Claim 21 recites “user profiler.”  Claim 23-27 recites “controller. ” The specification does not provide sufficient description.
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., “an overlay generator configured to”) and the terms are not modified by sufficient structure or material for performing the claimed function. The specification does not state if the modules are hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the elements are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

Claims 23-27 discloses “controller” and it appears to be references the service in the specification (software without sufficient description of algorithm or structure) and the only controller in the specification is the remote controller.  It is unclear what the controller is. Please clarify the language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 13-15, 21-22, 29-34, 36, 44 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitz et al (US 2015/0095455 and hereafter referred to as “Spitz”).
Regarding Claim 1, Spitz discloses a content overlay system for a digital device comprising: 
a processor (Figure 5, 512, Page 8, paragraph 0085-0086) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 6, paragraph 0069) , the processor being configured to process the generated data to determine timing data indicative of when to overlay content on an active window and/or to determine what content to overlay (Page 6, paragraph 0069, Page 7, paragraph 0077-0079 – generates data for what content overlay); and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      	an overlay generator (Page 8, paragraph 0085-0086 – the part/section/portion of the code/instructions/software that performs the process) for placing an overlaid window in front of the active streaming window or application and for displaying content in the overlaid window (Page 6, paragraph 0069); 
the overlay generator being configured to generate the overlaid window and display content from an overlaid content server according to the determined timing data and/or determined content (Page 6, paragraph 0069, Figure 2B, Figure 2D).  
Regarding Claim 2, Spitz discloses all the limitations of Claim 1. Spitz discloses the applications comprise a streaming content player (Page 6, paragraph 0069).  
Regarding Claim 4, Spitz discloses all the limitations of Claim 1. Spitz
discloses wherein the activation and/or use of applications comprises activation of and/or use of streaming content players of the digital device (Page 5, paragraph 0069).  
Regarding Claim 13, Spitz discloses all the limitations of Claim 1. Spitz discloses wherein the processor sends the generated data to the overlaid content server and the 
Regarding Claim 14, Spitz discloses all the limitations of Claim 13. Spitz discloses wherein the processor requests the overlaid content server provide content to be displayed according to the generated data (Page 6, paragraph 0069, Page 7, paragraph 0077-0079).  
Regarding Claim 15, Spitz discloses all the limitations of Claim 13. Spitz discloses wherein the overlaid content server provides content according to a content type (Page 7, paragraph 0077-0079).  
Regarding Claim 21, Spitz discloses all the limitations of Claim 1. Spitz discloses
wherein a user profiler of the digital device is configured to create an account stored by the overlaid content server, and to store an identification to a user allocated by the overlaid content server (Page 7-8, paragraph 0080, 0083-0084).  
Regarding Claim 22, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the location of the digital device is determined and the location is used to determine the overlaid content (Page 4, paragraph 0042).  It is noted this is a typographical error as this rejection is under 102 by Spitz – see paragraph 0042 of Spitz.  Therefore, the rejection should state: 
Regarding Claim 22, Spitz discloses all the limitations of Claim 1. Spitz discloses wherein the location of the digital device is determined and the location is used to determine the overlaid content (Page 4, paragraph 0042).  
Regarding Claim 29, Spitz discloses all the limitations of Claim 1. Spitz discloses
wherein the processor is also configured to generate data based on the content to be or being streamed (Page 6, paragraph 0069).  

Regarding Claim 31, Spitz discloses all the limitations of Claim 1. Spitz
discloses wherein the system comprises a connection to a mobile device (Page 2, paragraph 0019, 0021).  
Regarding Claim 32, Spitz discloses all the limitations of Claim 31. Spitz discloses wherein the overlaid content, or related content, is transmitted to the mobile device via the connection (Figure 1, Page 6, paragraph 0069).  
Regarding Claim 33, Spitz discloses all the limitations of Claim 31. Spitz discloses, wherein the mobile device is configured to generate a user profile by monitoring applications used on the mobile device (paragraph 0035, 0042).  
Regarding Claim 34, Spitz discloses all the limitations of Claim 31. Spitz discloses wherein the user profile is sent to the behavior monitor for inclusion in the indication of user behaviour (Page 7, paragraph 0080, paragraph 0035, 0042).  
Regarding Claim 36, Spitz discloses an overlaid content server for serving overlaid content to a digital device, said server comprising: 
a receiver of data from one or more digital devices, the data indicative of the activation of and/or use of one or more applications, and behaviour of a respective user of the corresponding digital device (Page 6, paragraph 0069, Figure 5, receiving the data that the user logged into Netflix – the interface that receives including Figure 5, 528); 

a transmitter of the respective overlaid content to the corresponding digital device (Page 6, paragraph 0069, Page 7, paragraph 0077-0079, the interface that transmits including Figure 5, 528).  
Regarding Claim 44, Spitz discloses a method of providing overlaid content on a digital device, comprising:
monitoring one or more applications of the digital device to generate data indicative of the activation of and/or use of one or more of the applications (Page 6, paragraph 0069); determining timing of when to overlay content on an active window of an active one of the applications, and/or what content to overlay, based on the generated data (Page 6, paragraph 0069, Page 7, paragraph 0077-0079); and 
placing an overlaid window in front of the active streaming window; receiving overlaid content from an overlaid content server according to the determined timing and/or determined content (Page 6, paragraph 0069, Page 7, paragraph 0077-0079); and displaying the overlaid content in the overlaid window (Page 6, paragraph 0069, Page 7, paragraph 0077-0079, Figure 2B, 2D, Page 3, paragraph 0039).  

a processor (Figure 5, 512, Page 8, paragraph 0085-0086) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 6, paragraph 0069), the processor being configured to process the generated data to determine what content to overlay (Page 6, paragraph 0069, Page 7, paragraph 0077-0079 – generates data for what content overlay); and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      	an overlay generator (Page 8, paragraph 0085-0086 – the part/section/portion of the code/instructions/software that performs the process) for placing an overlaid window in front of the active streaming window or application and for displaying content in the overlaid window (Page 6, paragraph 0069); the overlay generator being configured to generate the overlaid window and display content from an overlaid content server according to the determined timing data and/or determined content (Page 6, paragraph 0069, Figure 2B, Figure 2D).  


Claims 1-4, 13-15, 22, 23, 27, 31, 32, 36, 44 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouady et al (US 2016/0366464 and hereafter referred to as “Rouady”).
Regarding Claim 1, Rouady discloses a processor (Figure 1, 120, Figure 15, 1502, Page 8, paragraph 0093) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of 
Regarding Claim 2, Rouady discloses all the limitations of Claim 1. Rouady discloses the applications comprise a streaming content player (Page 3, paragraph 0044, 0049).  
Regarding Claim 3, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein monitoring events comprises monitoring streaming content players of the digital device (Page 3, paragraph 0046-0047).  
Regarding Claim 4, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the activation and/or use of applications comprises activation of and/or use of streaming content players of the digital device (Page 3, paragraph 0044, 0049).  
Regarding Claim 13, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the processor sends the generated data to the overlaid content 
Regarding Claim 14, Rouady discloses all the limitations of Claim 13. Rouady discloses wherein the processor requests the overlaid content server provide content to be displayed according to the generated data (Page 3, paragraph 0046, Page 5 paragraph 0063).  
Regarding Claim 15, Rouady discloses all the limitations of Claim 13. Rouady discloses wherein the overlaid content server provides content according to a content type (Page 3, paragraph 0046, Page 5 paragraph 0063, Page 6, paragraph 0074-0076).  
Regarding Claim 22, Rouady discloses all the limitations of Claim 1. Rouady discloses wherein the location of the digital device is determined and the location is used to determine the overlaid content (Page 5, paragraph 0053).  
Regarding Claim 23, Rouady discloses all the limitations of Claim 1.  Rouady discloses wherein the system further comprises a controller configured to provide control signals to the active streaming content player (paragraph 0049, Figure 3).  
Regarding Claim 27, Rouady discloses all the limitations of Claim 23. Rouady discloses wherein the controller is configured to parse in-application inputs and initiates overlaid content, which upon completion then provides the input to the application (Figure 2, Figure 3, Figure 8-10, uses the input to determine the overlaid content based on results).
Regarding Claim 31, Rouady discloses all the limitations of Claim 1. Rouady

Regarding Claim 32, Rouady discloses all the limitations of Claim 31. Rouady discloses wherein the overlaid content, or related content, is transmitted to the mobile device via the connection (Figure 1, overlaid content is transmitted to the viewer device/mobile device).  
Regarding Claim 36, Rouady discloses an overlaid content server for serving overlaid content to a digital device, said server comprising: 
a receiver of data from one or more digital devices, the data indicative of the activation of and/or use of one or more applications, and behaviour of a respective user of the corresponding digital device (Page 4, paragraph 0046, Page 5 paragraph 0063 – the interface that receives including Figure 4, 440 and Figure 15, 1512, 1514); 
a processor for determining overlaid content to be transmitted to the respective digital device, wherein the determination comprises selecting and/or configuring content according to one or more of the activation of and/or use of one or more of the applications of the corresponding digital device, and behaviour of a respective user of the corresponding digital device (Page 4, paragraph 0046, Page 5 paragraph 0063, Figure 15, 1502, Figure 2- 3 Figure 8-10, See also Abstract, paragraphs 0006, 0069, 0070, 0071); and 
a transmitter of the respective overlaid content to the corresponding digital device (Page 4, paragraph 0046, Page 5 paragraph 0063, the interface that transmits including Figure 4, 440 and Figure 15, 1512, 1516).  

monitoring one or more applications of the digital device to generate data indicative of the activation of and/or use of one or more of the applications (Page 4, paragraph 0046, Page 5 paragraph 0063); determining timing of when to overlay content on an active window of an active one of the applications, and/or what content to overlay, based on the generated data (Page 4, paragraph 0046, Page 5 paragraph 0063); and 
placing an overlaid window in front of the active streaming window; receiving overlaid content from an overlaid content server according to the determined timing and/or determined content (Page 4, paragraph 0046, Page 5 paragraph 0063); and displaying the overlaid content in the overlaid window (Page 3, paragraph 0046, Page 5 paragraph 0063, Figure 2- 3 Figure 8-10).  
Regarding Claim 75, Rouady discloses a content overlay system for a digital device comprising:
a processor (Figure 1, 120, Figure 15, 1502, Page 8, paragraph 0093) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 4, paragraph 0046 – the use of one or more applications), the processor being configured to process the generated data to determine timing data indicative of when to overlay content on an active window (Page 4, paragraph 0046, Page 5, paragraph 0063); and   
an overlay generator for placing an overlaid window in front of the active streaming window or application and for displaying content in the overlaid window (Page .   


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 23, 75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Rouady.
Regarding Claim 3, Spitz discloses all the limitations of Claim 1. Spitz is silent on monitoring events comprises monitoring streaming content players of the digital 
Regarding Claim 23, Spitz discloses all the limitations of Claim 1. Spitz is silent on wherein the system further comprises a controller configured to provide control signals to the active streaming content player.  Rouady discloses wherein the system further comprises a controller configured to provide control signals to the active streaming content player (paragraph 0049, Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as taught by Rouady in order to provide personalized experience to the  viewer (Page 1, paragraph 0001) as disclosed by Rouady.
	Regarding Claim 75, Spitz discloses a content overlay system for a digital device comprising: 
a processor (Figure 5, 512, Page 8, paragraph 0085-0086) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 6, paragraph 0069), the processor being configured to process the generated data to determine what content to overlay (Page 6, paragraph 0069, Page 7, paragraph 0077-0079 – generates data for what content overlay); and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      	an overlay generator (Page 8, paragraph 0085-0086 – the part/section/portion of 
	Regarding Claim 77, Spitz discloses a content overlay system for a digital device comprising: 
a processor (Figure 5, 512, Page 8, paragraph 0085-0086) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 6, paragraph 0069), the processor being configured to process the generated data to determine what content to overlay (Page 6, paragraph 0069, Page 7, paragraph 0077-0079 – generates data for what content overlay); and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .

Claim 5, 7-9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Verkasalo et al (US 2015/0220814 and hereafter referred to as “Verkasalo”).
Regarding Claim 5, Spitz discloses all the limitations of Claim 1. Spitz is silent on further comprising a behavior monitor for monitoring applications used on the digital device.  Verkasalo discloses further comprising a behavior monitor for monitoring 
Regarding Claim 6, Spitz and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the monitoring comprises determining which applications are used and when they are used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).  Same motivation as above.
Regarding Claim 7, Spitz and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the behavior monitor allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 8, Spitz and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein the tags are an indication of user behaviour (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 9, Spitz and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein a tag may be allocated for a time period (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 35, Spitz discloses all the limitations of Claim 34.  Spitz is silent on the limitation.  Verkasalo discloses the monitoring comprises determining which applications are used and when they are used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100). In an embodiment, the mobile device allocates at least .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Verkasalo, as applied to claim 5, further in view of Alagarsamy et al (US 2021/0127150 and hereafter referred to as “Alagarsamy”).
Regarding Claim 6, Spitz and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the monitoring comprises determining which applications are used and when they are used by a user creating/generating usage metrics (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).  Same motivation as above.   The combination does not explicitly disclose creating an application use profile of the user.  Alagarsamy discloses behavior comprising determining which applications are used and when they are used by a user to creating an application use profile  of the user(paragraph 0015, 0016, 0167). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Alagarsamy in order to allocate bandwidth resources efficiently (Page 1, paragraph 0001) as disclosed by Alagarsamy.
 
Claim 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Verkasalo.

Regarding Claim 7, Rouady and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the behavior monitor allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 8, Rouady and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein the tags are an indication of user behaviour (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.
Regarding Claim 9, Rouady and Verkasalo disclose all the limitations of Claim 7. Verkasalo discloses wherein a tag may be allocated for a time period (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100).   Same motivation as above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Verkasalo, as applied to claim 5, further in view of Alagarsamy.
Regarding Claim 6, Spitz and Verkasalo disclose all the limitations of Claim 5. Verkasalo discloses wherein the monitoring comprises determining which applications .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Alagarsamy.
Regarding Claim 16, Spitz discloses all the limitations of Claim 1. Spitz is silent on each application provides the activity it is performing to the processing. Alagarsamy discloses each application provides the activity it is performing to the processor (paragraph 0015, 0016, 0167), wherein the processor uses the activity each application is performing to determine the timing data and/or to determine the content (paragraph 0015, 0016, 0167, Figure 2, paragraph 0066).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as taught by Alagarsamy in order to allocate bandwidth resources efficiently (Page 1, paragraph 0001) as disclosed by Alagarsamy.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Alagarsamy.
Regarding Claim 16, Rouady discloses all the limitations of Claim 1. Rouady is silent on each application provides the activity it is performing to the processing. Alagarsamy discloses each application provides the activity it is performing to the processor (paragraph 0015, 0016, 0167), wherein the processor uses the activity each application is performing to determine the timing data and/or to determine the content (paragraph 0015, 0016, 0167, Figure 2, paragraph 0066).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Alagarsamy in order to allocate bandwidth resources efficiently (Page 1, paragraph 0001) as disclosed by Alagarsamy.

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Cassidy et al (US 10,970,749 and hereafter referred to as “Cassidy”).
Regarding Claim 17, Spitz discloses all the limitations of Claim 1. Spitz is silent on wherein the overlay generator comprises an alert window created by an operating system or a software component bundled with an operating system.  Cassidy discloses wherein the overlay generator configured to generate an overlay window as an alert window using an operating system or a software component bundled with an operating system (Column 10, lines 23-54).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spitz to include the missing limitation as taught by Cassidy in order to notify the user immediately.

Regarding Claim 19, Spitz and Cassidy disclose all the limitations of Claim 17.  
Spitz discloses wherein the overlaid window is configured according to the generated data (Page 6, paragraph 0069).  
Regarding Claim 20, Spitz and Cassidy disclose all the limitations of Claim 17.  
Spitz discloses wherein the configuration of the overlaid window is made according to the generated data and/or a content type (Page 6, paragraph 0069, Page 7, paragraph 0077-0079).  

Claim 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Cassidy et al (US 10,970,749 and hereafter referred to as “Cassidy”).
Regarding Claim 17, Rouady discloses all the limitations of Claim 1. Rouady is silent on wherein the overlay generator comprises an alert window created by an operating system or a software component bundled with an operating system.  Cassidy discloses wherein the overlay generator configured to generate an overlay window as an alert window using an operating system or a software component bundled with an operating system (Column 10, lines 23-54).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Cassidy in order to notify the user immediately.
	Regarding Claim 19, Rouady and Cassidy disclose all the limitations of Claim 17.  

Regarding Claim 20, Rouady and Cassidy disclose all the limitations of Claim 17.  
Rouady discloses wherein the configuration of the overlaid window is made according to the generated data and/or a content type (Page 4, paragraph 0045-0046).  

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Cassidy as applied to claim 23 above, further in view of Spitz.
Regarding Claim 18, Rouady and Cassidy disclose all the limitations of Claim 17.  The combination is silent on the limitation. Spitz discloses wherein the overlaid window is configured as a web container (Page 2, paragraph 0022-0029).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Spitz in order to make overlaid content related to content of interest to the viewer.

Claim 21, 29-30, 33-34, 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Spitz.
Regarding Claim 21, Rouady discloses all the limitations of Claim 1. Rouady is silent on a user profiler of the digital device is configured to create an account stored by the overlaid content server, and to store an identification to the user allocated by the overlaid content server. Spitz discloses wherein a user profiler of the digital device is configured to create an account stored by the overlaid content server, and to store an identification to the user allocated by the overlaid content server (Page 7-8, paragraph 
Regarding Claim 29, Rouady discloses all the limitations of Claim 1. Rouady is silent on the data based on content to be or being streamed. Spitz discloses wherein the processor is also configured to generate data based on the content to be or being streamed (Page 6, paragraph 0069).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Spitz in order to make overlaid content related to content of interest to the viewer.
Regarding Claim 30, Rouady and Spitz disclose all the limitations of Claim 29. Spitz discloses wherein the data is used to select the overlaid content (Page 6, paragraph 0069, Page 7, paragraph 0077-0079). Same motivation as above.
Regarding Claim 33, Rouady discloses all the limitations of Claim 31. Rouady is silent on wherein the mobile device is configured to generate a user profile by monitoring applications used on the mobile device.  Spitz discloses wherein the mobile device is configured to generate a user profile by monitoring applications used on the mobile device (paragraph 0035, 0042).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Spitz in order to make overlaid content related to content of interest to the viewer.

Regarding Claim 76, Rouady discloses a content overlay system for a digital device comprising:
a processor (Figure 1, 120, Figure 15, 1502, Page 8, paragraph 0093) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 4, paragraph 0046 – the use of one or more applications), the processor being configured to process the generated data 6(Page 4, paragraph 0046, Page 5, paragraph 0063); and   
an overlay generator for placing an overlaid window in front of the active streaming window or application and for displaying content in the overlaid window (Page 4, paragraph 0046, Page 5, paragraph 0063, Figure 2- 3 Figure 8-10); the overlay generator being configured to generate the overlaid window and display content from an overlaid content server (Page 5, paragraph 0063).   Rouady is silent on process the generated data to determine what content to overlay and display content from an overlaid content server according to the determined content. Spitz discloses one or more applications of the digital device (Page 6, paragraph 0069), the processor being 
Regarding Claim 77, Rouady discloses a content overlay system for a digital device comprising:
a processor (Figure 1, 120, Figure 15, 1502, Page 8, paragraph 0093) configured to monitor events of the digital device to generate data indicative of the activation of and/or use of one or more applications of the digital device (Page 4, paragraph 0046 – the use of one or more applications), the processor being configured to process the generated data to determine timing data indicative of when to overlay content on an active window (Page 4, paragraph 0046, Page 5, paragraph 0063); and   
an overlay generator for placing an overlaid window in front of the active streaming window or application and for displaying content in the overlaid window (Page 4, paragraph 0046, Page 5, paragraph 0063, Figure 2- 3 Figure 8-10); the overlay generator being configured to generate the overlaid window and display content from an overlaid content server according to the determined timing data (Page 5, paragraph 0063).   Rouady is silent on process the generated data to determine what content to overlay and display content from an overlaid content server according to the determined .

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Rouady as applied to claim 23 above, further in view of Gordon et al (US 2018/0032997 and hereafter referred to as “Gordon”).
Regarding Claim 24, Spitz and Rouady disclose all the limitations of Claim 23. Spitz is silent on wherein the control signal is in the form of an injected key stroke or button press/tap.  Gordon discloses wherein the control signal is in the form of an injected key stroke or button press/tap (paragraph 2063).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Gordon in order to learn from a user to recommend actions for more efficiency (paragraph 2063) as disclosed by Gordon.

Regarding Claim 26, Spitz, Rouady and Gordon discloses all the limitations of Claim 25. Gordon discloses the intercepted key strokes are stored for later injection into an input of the streaming content player (paragraph 2063).  Same motivation as above.
Regarding Claim 27, Spitz, Rouady and Gordon discloses all the limitations of Claim 23. Rouady discloses wherein the controller is configured to parse in-application inputs and initiates overlaid content, which upon completion then provides the input to the application (Figure 2, Figure 3, Figure 8-10, uses the input to determine the overlaid content based on results). Same motivation as above.

Claims 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Gordon.
Regarding Claim 24, Rouady discloses all the limitations of Claim 23. Rouady is silent on wherein the control signal is in the form of an injected key stroke or button press/tap.  Gordon discloses wherein the control signal is in the form of an injected key stroke or button press/tap (paragraph 2063).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Gordon in order to learn from a user to recommend actions for more efficiency (paragraph 2063) as disclosed by Gordon.

Regarding Claim 26, Rouady and Gordon discloses all the limitations of Claim 25. Gordon discloses the intercepted key strokes are stored for later injection into an input of the streaming content player (paragraph 2063).  Same motivation as above.
Regarding Claim 28, Rouady discloses all the limitations of Claim 21. Rouady is silent on the processor is configured such that key strokes or button presses/taps received by the media player device are intercepted and later injected as input to the streaming content player to facilitate presentation of the overlaid content.  Gordon discloses the processor is configured such that key strokes or button presses/taps received by the media player device are intercepted and later injected as input to the streaming content player to facilitate presentation of the overlaid content (paragraph 2063).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rouady to include the missing limitation as taught by Gordon in order to learn from a user to recommend actions for more efficiency (paragraph 2063) as disclosed by Gordon.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Spitz in view of Gordon.
Regarding Claim 28, Spitz discloses all the limitations of Claim 21. Spitz is silent on the processor is configured such that key strokes or button presses/taps received by the media player device are intercepted and later injected as input to the streaming .


Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Rouady in view of Spitz as applied to claim 23 above, further in view of Verkasalo.
Regarding Claim 35, Spitz and Rouady disclose all the limitations of Claim 34.  Spitz is silent on the limitation.  Verkasalo discloses the monitoring comprises determining which applications are used and when they are used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100). In an embodiment, the mobile device allocates at least one tag to each use of each application used (Page 5, paragraph 0076, Page 7, paragraph 0090, 0091, 0100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Verkasalo in order to track how people interact with devices and transaction  (Page 1, paragraph 0006) as disclosed by Verkasalo.

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        


March 12, 2022